Title: From John Adams to William Cunningham, 27 September 1808
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy Septr. 27. 1808

The papers to No. 6, which you mention in your kind letter of the 19th I have never seen nor heard. In what paper or pamphlet were they published?
The federalists, I think, might suffer my old lamp to go out without administering their nauseous oil, merely to excite a momentary flash before it expires.
Do you think the federalists believe themselves when they say that I am on the side of the executive, through the whole of his administration?—Do they believe that I approve of the repeal of the Judiciary law, which I recommended to Congress? which I believe to be one of the best laws ? which was made by the advice and repeated solicitations of the Judges for several years? which I took infinite pains to organize with a selection of the ablest and fairest characters in the nation? a repeal which I have always believed to be a violation of the constitution? Do they believe that I approve of the neglect and mismanagement of the navy? the omission to build more ships? the neglect to fortify our most important cities and exposed places? Do they believe that I approve of the repeal of the taxes, which would have enabled us not only to make the necessary preparations against the formidable dangers that surrounded us, but gradually to diminish the national debt? Do they believe that I approve of the removal of so many of the best men, or the appointments of so many of the worst? Do they believe that I approve of twenty other things too many to be enumerated? oh ho! they believe no such things. But  they are conscious they have injured me and mine and are only forging false and awkward excuses for it.
It is true I have not joined in the clamour against the purchase of Louisiana because I know that if the union of the northern, southern, and western states was to continue, the free navigation of the Missisippi was essential to its preservation. I have not joined in the clamour against gun boats, though I des, because I thought gun boats better than nothing, and because I thought the Government ought not to be opposed in any measures of defence, merely because they would not adopt such as I thought the best. I have not clamoured against the Embargo because I thought it a necessary temporary measure, well knowing that it could not be of long duration. I agree with you that it ought to have been limited to some period. Any long continuance of it is not conformable to any feelings or judgment. I had much rather hear a cry in Congress like that which has so often sounded in the British Parliament “Who shall dare to set limits to the Commerce and naval power of this Country?” In refusing to acknowledge a right in Great Britain to impress seamen from our ships, in opposing and resisting the decrees and orders of France and England, in resisting the outrages and hostilities committed upon us, the Administration have my hearty wishes for their success.—You have read in Thompson’s “Liberty”
Amidst the low murmers of submissive fear
And mingled rage, my Hampden rais’d his voice,
And to the laws appealed.
Mingled rage and fear are now the predominant passions of our nation, and such is the noise and fury that the still, small voice of Reason cannot be heard. If I were only forty years old I might have Enthusiasm enough to hope that I could ride in the whirlwind But at seventy three it would be a delirium.
I have nothing to hope or wish but repose, and they will not allow me even that small consolation. 
As I am not consulted by any party or any Individual I take no share and but very little interest in the approaching election. Hamilton’s Ambition, intrigues and Caucuses have ruined the cause of rational federalism by encumbering and entangling it with men and measures that ought never to have been brought forward. I have no objection to Pinckney, but a full persuasion that he never can rise to the chair, and a more compleat conviction still that he ought never to have been nominated for it.
As you have mentioned my son, I shall only take the liberty to say that his conduct as far as I know it, has been able, upright, candid, impartial & Independent. His letter to Mr Otis I applaud and admire. His resignation I approve. He would have been more politic if he had declined his invitation to the caucus, though the question was only between Mr Madison and Mr Monroe, and, knowing both, I should certainly as he did prefer the former to the latter. The policy of a limitation to the Embargo is, in a national view, and on a large scale, a nice question. I should probably have been for it, but there is so much to be said on the other side, that I cannot censure my son, for agreeing to it without a limitation, believing as he did, and had reason to believe, that it would soon be repealed. The Federalists by their intolerance have gone far towards justifying or at least excusing Jefferson for his, and for the future it seems to be established as a principle that our Government is forever to be, not a national, but a party Government. How long such a maxim can be maintained, consistently with any civil government at all, time will determine. While it lasts, all we can hope is that in the Game at Leap Frog once in eight or twelve years, the party of the Outs will leap over the head and shoulders of the Ins, for I own to you I have so little confidence in the wisdom, prudence, or virtue of either party that I should be nearly as willing that one party should be unchecked & absolute as the other.
Thus, Sir, I have given you Some hints of my general views of things, but I wish to remain in obscurity, and by no means to become the subject of conversation or speculation.
My family return your compliments to yours with your friend

J. A.